     6:20-cv-00282-RAW-KEW Document 5 Filed in ED/OK on 08/27/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

DONNIE L. HARRIS, JR.,                         )
                                               )
                             Petitioner,       )
                                               )
v.                                             )           No. CIV 20-282-RAW-KEW
                                               )
TOMMY SHARP, Warden,                           )
                                               )
                             Respondent.       )

                                  OPINION AND ORDER

        Petitioner, a death-sentenced state prisoner who is incarcerated at Oklahoma State

Penitentiary in McAlester, Oklahoma, has filed a pro se motion for appointment of counsel

to assist in the preparation, filing, and presentation of a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Dkt. No. 2). He is requesting, pursuant to 18 U.S.C. § 3599(e)

and McFarland v. Scott, 512 U.S. 849 (1994), that experienced habeas corpus attorneys be

appointed to represent him in all authorized respects. He specifically requests appointment

of the Death Penalty Federal Habeas Corpus Division of the Federal Public Defender’s

Office of the Western District of Oklahoma, which reportedly serves all federal districts in

Oklahoma. Petitioner asserts he is indigent, and his motion for leave to proceed in forma

pauperis indicates he has $344.84 in his institutional accounts (Dkt. No. 1 at 3).

         The applicable statute provides in pertinent part:

        In any post conviction proceeding under section 2254 . . . of title 28, United
        States Code, seeking to vacate or set aside a death sentence, any defendant
        who is or becomes financially unable to obtain adequate representation or
        investigative, expert, or other reasonably necessary services shall be entitled
  6:20-cv-00282-RAW-KEW Document 5 Filed in ED/OK on 08/27/20 Page 2 of 3



         to the appointment of one or more attorneys . . . . and the furnishing of such
         other services in accordance with subsections (b) through (f).

18 U.S.C. § 3599(a)(2). Further, “the right to appointed counsel adheres prior to filing of a

formal, legally sufficient habeas corpus petition.” McFarland, 512 U.S. 849, 854-55.

         After careful review, the Court finds that appointment of counsel is warranted,

therefore, Petitioner’s motion for appointment of counsel is GRANTED. The Death Penalty

Federal Habeas Corpus Division of the Federal Public Defender’s Office of the Western

District of Oklahoma is hereby appointed to represent Petitioner in his federal habeas

proceedings. The Court Clerk is directed to send a copy of this Opinion and Order to the

Death Penalty Federal Habeas Corpus Division of the Federal Public Defender’s Office of

the Western District of Oklahoma. The Federal Public Defender’s Office shall designate an

attorney to file an entry of appearance within seven (7) days of receipt of this Opinion and

Order.

         Petitioner also has requested that the Court stay the running of any limitations period

until counsel is appointed and submits a petition for a writ of habeas corpus. This request

is DENIED WITHOUT PREJUDICE, because Petitioner has failed to provide any legal

authority in support of the request.




                                                2
  6:20-cv-00282-RAW-KEW Document 5 Filed in ED/OK on 08/27/20 Page 3 of 3



      ACCORDINGLY,

       1.    Petitioner’s motion for appointment of the Death Penalty Federal Habeas

Corpus Division of the Federal Public Defender’s Office of the Western District of

Oklahoma (Dkt. No. 2) is GRANTED.

      2.     Petitioner’s request to stay the applicable statute of limitations (Dkt. No. 2) is

DENIED WITHOUT PREJUDICE.

      3.     The Court Clerk is directed to send a copy of this Opinion and Order to the

Death Penalty Federal Habeas Corpus Division of the Federal Public Defender’s Office of

the Western District of Oklahoma.

      4.     The Federal Public Defender’s Office shall designate an attorney to file an

entry of appearance within seven (7) days of receipt of this Opinion and Order.

      IT IS SO ORDERED this 27th day of August 2020.




                                             3
